United States Court of Appeals
                     For the First Circuit


No. 21-1609

                         THOMAS DUSEL,

                     Plaintiff, Appellant,

                               v.

       FACTORY MUTUAL INSURANCE COMPANY, d/b/a FM GLOBAL,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court, issued on November 1, 2022, is
amended as follows:
    At page 16, line 8 replace "Facility" with "facility"
    At page 19, line 3 replace "Facility" with "facility"